internal_revenue_service department of the treasury washington dc index numbers 0263a number release date person to contact telephone number refer reply to cc dom it a plr-109298-99 date date legend a b c d e f ein ein ein date date date date date date year dear page of your authorized representative has requested two rulings be issued to a under sec_301_9100-1 of the procedure and administration regulations on behalf of its wholly owned subsidiary b one ruling requests permission for b to file a form_970 application to use lifo inventory_method the other ruling requests permission for b to file the statement referred to in sec_1_263a-1t e iii of the temporary income_tax regulations which identifies that b will retain the lifo layers for certain lifo_inventories acquired by b in a transfer under sec_351 of the internal_revenue_code both ruling requests are made in accordance with sec_301_9100-3 corporation c adopted the last-in_first-out lifo inventory_method for some of its inventory about years ago about years ago c's stock was acquired by d subsequently on date d's stock was acquired by e because e desired to sell portions of c c transferred some of its business including the inventory identified by the lifo_method that would be later acquired by b to a new subsidiary f the transfer occurred on date and a represents that this transfer is described by sec_351 f used the lifo inventory_method with regard to the inventory it acquired from c however e failed to file the required form_970 on behalf of f a desired to acquire f therefore on date a incorporated b to accomplish this purpose during the latter months of year a and various other corporations some of which were not related to a participated in multiple restructuring activities an initial restructuring step occurred on date when f left e's consolidated_group the result of all the restructuring steps was that b owned f as of year end date these restructuring activities caused b to acquire inventory from various corporations all of which was identified by the first-in_first-out fifo inventory_method subsequently on date f was liquidated into b all inventory acquired by b from f was identified using the lifo inventory_method e was required to apply the uniform_capitalization_rules of sec_263a beginning with the tax_year ended date a states that e applied these rules and a represents that e filed the documents required by sec_263a except for the election statement required by this form_970 should have been included with the consolidated federal_income_tax return filed by e for the tax_year ended date a has stated that no inventory activity occurred between date and date a represents that the rules of sec_381 permitted b to continue to identify the inventory it acquired by the inventory_method used immediately prior to b's acquisition accordingly a states that b identifies the inventory it acquired from f using the lifo inventory_method while all the other acquired inventory is identified using the fifo inventory_method page of sec_1_263a-1t e iii this statement was required to be filed because c had transferred inventory identified using the lifo inventory_method to f on date in a transaction described in sec_351 and f had maintained c's lifo layers the statement was to have been included in e's consolidated federal tax_return for the year ended date f was included in this return from the beginning of the year until it left e's consolidated_group on date during a recent review of its inventory_accounting methods a discovered that e failed to file the form_970 and sec_1_263a-1t e iii election statement a is requesting two rulings so that these missing documents may be deemed to have been timely filed by e sec_472 provides that a taxpayer may use the lifo_method of inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 provides that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the tax_year as of the close of which the method is first to be used a statement of its election to use such inventory_method the statement shall be made on form_970 pursuant to the instructions printed with respect thereto and to the requirements of this section or in such other manner as may be acceptable to the commissioner revrul_70_564 1970_1_cb_109 holds that a corporation that acquires inventories in a transfer under sec_351 must file a form_970 in order to adopt the lifo inventory_method sec_1_263a-1t e was enacted to prevent taxpayers from transferring inventories identified using the lifo inventory_method to related corporations in transactions described in sec_351 prior to the effective date of sec_263a so as to avoid having to revalue these inventories using the rules of sec_263a generally the acquiring_corporation had to revalue the acquired inventory under sec_263a as if the sec_351 transfer had never occurred and the inventory was still held by the transferor sec_1 263a- 1t e ii b the acquiring_corporation was able to elect to use the transferor's lifo layers and did so by allocating the acquired inventory to lifo layers corresponding to the layers to which such inventory was properly allocated by the transferor prior to their transfer this election was to be made on a statement attached to the timely filed federal_income_tax return of the acquiring_corporation for the first tax_year sec_263a applies to that corporation sec_1_263a-1t e iii under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of the time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good this election is currently in sec_1_263a-7 of the income_tax regulations these regulations generally took effect in page of faith and granting relief will not prejudice the interest of the government sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin an election includes an application_for relief in respect of tax and a request to adopt change or retain an accounting_method or accounting_period sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections if the provisions of sec_301_9100-2 do not apply to a taxpayer's situation the provisions of sec_301_9100-3 may apply sec_301_9100-3 sets forth the standards that the commissioner will use in determining whether to grant an extension of time to make a regulatory election it also sets forth information and representations that must be furnished by the taxpayer to enable the internal_revenue_service to determine whether the taxpayer has satisfied these standards the standards to be applied are whether the taxpayer acted reasonably and in good_faith and whether granting relief would prejudice the interests of the government under sec_301_9100-3 a taxpayer that applies for relief for failure to make an election before the failure is discovered by the service ordinarily will be deemed to have acted reasonably and in good_faith however pursuant to sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested or if the taxpayer was informed in all material respects of the required election and related tax consequences and chose not to make the election furthermore a taxpayer ordinarily will not be considered to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all tax years affected by the regulatory election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money likewise if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the tax_year in which the regulatory election should have been made or any_tax year that would have been affected by the election had it been timely made are closed by the period of limitations on assessment before the taxpayer receives the ruling granting relief under sec_301_9100-1 page of the information and representations furnished by a establish that b has acted reasonably and in good_faith in this request furthermore granting an extension will not prejudice the interests of the government accordingly an extension of time is hereby granted for a to file both a form_970 and the election statement referred to in sec_1_263a-1t e on behalf of b the form_970 shall be filed for the tax_year ended date the statement shall be filed for the tax_year ended date this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_970 and statement when they are filed no opinion is expressed as to the application of any other provisions of the code or the regulations which may be applicable specifically no opinion is expressed regarding the applicability of sec_381 to determine b's inventory_method s after it acquired inventory further no opinion is expressed regarding whether b or its predecessor properly accounted for its inventory under sec_263a sec_471 or sec_472 it should be understood that this ruling's extension of time to file form_970 and the sec_263a election statement is not a determination that b or its predecessor was otherwise eligible to make the elections see sec_301_9100-1 pursuant to a power_of_attorney on file in this office a copy of this ruling is being sent to a's authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours heather maloy acting assistant chief_counsel income_tax and accounting by irwin a leib deputy assistant chief_counsel
